Citation Nr: 0828509	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the service-connected 
bilateral knee disabilities.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the service-connected 
bilateral knee disabilities.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to an increased disability evaluation for 
service-connected right knee internal derangement, status 
post anterior cruciate ligament repair, currently rated as 20 
percent disabling.  

5.  Entitlement to a separate rating for right knee 
degenerative joint disease.  

6.  Entitlement to an increased disability evaluation for 
service-connected left knee internal derangement, status post 
anterior cruciate ligament reconstruction, currently rated as 
20 percent disabling.  


7.  Entitlement to an increased disability evaluation for 
service-connected left knee degenerative joint disease, 
currently rated as 10 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
June 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

This case has previously come before the Board.  In June 
2006, the Board restored the 20 percent evaluation for left 
knee internal derangement, status post anterior cruciate 
ligament reconstruction under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The remaining issues were remanded to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A chronic right shoulder disorder was not manifest in 
service and is not attributable to service, and arthritis was 
not shown during service or within the initial post-service 
year.  

2.  Disability due to a right shoulder disorder is not 
attributable to a service-connected disease or injury.

3.  A chronic left shoulder disorder was not manifest in 
service and is not attributable to service, and arthritis was 
not shown during service or within the initial post-service 
year.

4.  Disability due to a left shoulder disorder is not 
attributable to a service-connected disease or injury.

5.  A chronic left ankle disorder was not manifest in service 
and is not attributable to service, and arthritis was not 
shown during service or within the initial post-service year.

6.  Any recurrent subluxation or instability of the right 
knee is no more than moderate.  

7.  The appellant has right knee degenerative joint disease 
manifested by periarticular pathology productive of symptoms 
to include painful motion, fatigability, and weakness.  The 
competent evidence does not show actual limitation of 
extension or the functional equivalent of limitation of 
extension to 15 degrees or limitation of flexion or the 
functional equivalent to 30 degrees.

8.  Left knee instability/subluxation is mild.

9.  Left knee degenerative joint disease is manifested by 
periarticular pathology productive of symptoms to include 
painful motion, fatigability, and weakness.  The competent 
evidence does not show actual limitation of extension or the 
functional equivalent of limitation of extension to 15 
degrees or limitation of flexion or the functional equivalent 
to 30 degrees.

10.  The veteran's service-connected disabilities consist of 
right knee internal derangement, status post anterior 
cruciate ligament repair, rated as 20 percent disabling, 
right knee degenerative joint disease, rated as 10 percent 
disabling, status post anterior cruciate ligament 
reconstruction, rated as 20 percent disabling, left knee 
degenerative joint disease, rated as 10 percent disabling, 
and left ulnar styloid fracture, rated as 0 percent 
disabling, and these do not preclude him from engaging in any 
form of substantially gainful employment which is consistent 
with his education and occupational experience..  


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred or 
aggravated in service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A right shoulder disorder is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2007).

3.  A chronic left shoulder disability was not incurred or 
aggravated in service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  A left shoulder disorder is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).

5.  A chronic left ankle disability was not incurred or 
aggravated in service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

6.  The criteria for an evaluation in excess of 20 percent 
for right knee internal derangement, status post anterior 
cruciate ligament repair, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2007).

7.  The criteria for a separate 10 percent evaluation for 
right knee degenerative joint disease have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5261-5010 (2007).

8.  The criteria for an evaluation in excess of 20 percent 
for left knee internal derangement, status post anterior 
cruciate ligament reconstruction, have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007).

9.  The criteria for a rating in excess of 10 percent for 
left knee degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5261-5010 (2007).

10.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters, dated in August 2003, December 2003, February 2004, 
and March 2007, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice.  The 
board notes that the claims were readjudicated and additional 
supplemental statements of the case (SSOC) were provided 
during the appeal period.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Board finds that any deficiency in the VCAA 
notice was harmless error.  The VCAA notices provided 
additional information to the claimant which complies with 
Vazquez-Flores.  Cumulatively, the appellant was informed of 
the necessity of providing on his/her own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The claimant 
was also told that disability rating range from zero to 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment.  The 
SOC and SSOC were relevant to the specific pertinent 
diagnostic code.  Therefore, the Board finds that the 
claimant has not been prejudiced by insufficient notice in 
this case.  

The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected knee disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the March 
2007 VCAA notice furnished the necessary additional 
notification to the claimant with regard to his claims.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2007).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Right Shoulder

The appellant asserts that he is entitled to service 
connection for a right shoulder disorder.  As reflected in 
July 2008 correspondence from his representative, he contends 
that service connection is warranted either on a direct basis 
or on a secondary basis.

In regard to direct service connection, the Board notes that 
in order to establish service connection, the evidence must 
show that the appellant has a chronic disability due to 
disease or injury related by competent evidence to service.  

A determination as to whether a right shoulder disability is 
related to service requires competent evidence.  In that 
regard, the Board notes that there is both positive and 
negative evidence that must be weighed.  Importantly, the 
Board notes that the appellant is competent to report his 
symptoms, as well as that he had shoulder symptomatology 
during service.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although he is competent to report that he 
experienced symptoms related to his right shoulder during 
service, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether his right shoulder disability is related to 
service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
competence and credibility are to be distinguished.  

Initially, the Board notes that while the appellant has 
stated that he frequently dislocated his shoulder during 
service, service medical records are negative for complaints 
or findings in regard to the right shoulder.  In that regard, 
the Board notes that the May 1982 service entrance 
examination report shows that the upper extremities were 
normal, as does a February 1985 report of examination.  
Significantly, the November 1986 separation examination 
report shows that the upper extremities were normal, and on 
the accompanying medical history, he specifically denied 
having or having had a painful or trick shoulder.  

In addition, while post service records include a July 1996 
VA record noting right shoulder recurrent anterior shoulder 
dislocation, a December 1998 private record reflecting that 
he underwent right anterior Bristow shoulder repair, a 
December 2001 VA treatment record noting an impression of 
multi joint arthritis problems secondary to old injuries of 
the shoulders, with x-ray examination in January 2003 showing 
glenohumeral arthritis with inferior spurring, and a July 
2003 VA treatment record noting that he was status post 
surgery for a rotator cuff tear, the December 2003 VA 
examiner concluded that the right shoulder instability was 
not related to service.  

The December 2003 VA examiner noted that, while the 
appellant's bilateral shoulder instability had led to 
degenerative joint disease, which was noted to be a known 
complication of recurrent dislocation, there was no record of 
treatment for shoulder problems during service.  In addition, 
while a July 2004 opinion to the effect that the right 
shoulder disorder was related to service is of record, in an 
addendum, that examiner restated the opinion, and 
specifically stated that it was not at least as likely as not 
that the right shoulder disorder was related to service, 
noting discrepancies between the history obtained from the 
appellant in association with the initial opinion versus 
documentation in the claims file.  Thus, the initial positive 
opinion is of little probative value in regard to etiology.  

To the extent that any examiner, to include a February 2003 
VA examiner, has noted a history of shoulder dislocation in 
service, such is a mere transcription of lay history.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board notes that while the February 2003 
examiner noted right shoulder dislocations during service and 
related right shoulder arthritis to such, the history 
provided by the appellant is inconsistent with the 
contemporaneous service medical records and the examiner did 
not have benefit of the claims file.  The Board notes that an 
opinion based on an inaccurate factual premise is of 
diminished probative value.  

In addition, to the extent that it has been asserted that the 
examiners who performed the VA examinations are incompetent 
and/or that the reports of examination are inadequate, to 
include in correspondence received with the December 2004 VA 
Form 646, the Board notes that the appellant has presented no 
evidence that the examiners are incompetent or that the 
examination was not thorough or complete.  

In this case, in addition to the negative service medical 
records, to include the appellant's specific denial of 
shoulder complaints at separation tending to establish that 
there was no chronic shoulder disorder in service, the 
medical evidence in the file lacks any indication of 
continuity of symptomatology or of any complaints/treatment 
for his right shoulder following discharge in 1986 and until 
the 1990s.  In essence, the appellant's assertions of 
continuity and chronicity of the condition claimed in this 
appeal are unsupported.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  The normal findings at separation coupled 
with the absence of a diagnosis or treatment for years after 
service is probative evidence against the claim.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc).

Further, the Board has accorded more probative value to the 
competent medical opinions to the effect that a right 
shoulder disorder is not related to service.  The examiners 
reviewed the claims file, and provided a complete rationale 
for the opinions.  The Board finds the competent medical 
opinions, which are consistent with the contemporaneous 
service medical records, to be far more probative than the 
appellant's unsupported lay statements in regard to 
causation, and more probative than the medical opinions based 
on the appellant's reported history, which has been 
inconsistent.  Thus, the Board finds that the competent and 
credible evidence establishes that a chronic right shoulder 
disability was not manifest in service and that arthritis was 
not shown during service or within the initial post-service 
year.  

In regard to secondary service connection for a right 
shoulder disorder, the Board notes that except as provided in 
38 C.F.R. § 3.300(c), disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2007).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in order to warrant service 
connection on a secondary basis for a right shoulder 
disability, the evidence must show that the appellant's 
service-connected disabilities either caused or aggravated 
the right shoulder disability.

The Board finds that the competent evidence establishes that 
the appellant's right shoulder disorder is not related to a 
service-connected disability, to include the use of crutches 
as a result of his service-connected knee disabilities.  More 
specifically, while a November 2003 opinion to the effect 
that deterioration of arthritic problems in his shoulders is 
due to long-term repeated episodes of crutch usage because of 
his knee disability, and that the shoulder disorder was 
aggravated by long-term crutch usage in the past, the 
December 2003 VA examiner stated that the appellant's use of 
crutches for the service-connected knee disabilities was less 
than likely to have caused or aggravated the shoulder 
problems, noting that the crutches were used in 1998 for a 
period of time that was certainly less than that claimed by 
the appellant; that his shoulder problems did not become 
severe until the mid-90s by history, and that surgery was not 
done until 1998.  The examiner added that the history 
provided by the appellant and the medical record indicated a 
total of anywhere from seven to fifteen months on crutches 
following his knee surgeries, and after that, he used 
crutches only briefly and intermittently, with no prolonged 
use of crutches.  Moreover, the examiner stated that he was 
not aware of any medical literature that showed that crutches 
contributed to shoulder instability, and noted that he had 
never had a patient who had developed shoulder instability or 
degenerative joint disease as a result of using crutches.  
The examiner added that there were no medical records 
indicating that the appellant was using crutches when his 
shoulder problems appeared.  

To the extent that the July 2004 VA examiner initially opined 
that the right shoulder disorder was related to service, the 
Board notes that in an addendum dated later that same month, 
the examiner restated his opinion, and in doing so, concluded 
that it was not at least as likely as not that the shoulder 
disorder was related to service, noting discrepancies between 
the history obtained from the appellant versus actual 
documentation in the claims file.  In this case, the Board 
finds that the competent, probative, and objective evidence 
establishes that a right shoulder disorder is not related to 
service or a service-connected disability.  

In sum, a chronic right shoulder disorder was not manifest in 
service, arthritis of the right shoulder was not shown during 
service or within the initial post-service year, and a right 
shoulder disorder is not related to a service-connected 
disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Left Shoulder

The appellant asserts that he is entitled to service 
connection for a left shoulder disorder.  As reflected in 
July 2008 correspondence from his representative, he contends 
that service connection is warranted either on a direct basis 
or on a secondary basis.

In regard to direct service connection, the Board notes that 
in order to establish service connection, the evidence must 
show that the appellant had a chronic disability due to 
disease or injury related by competent evidence to service.  

A determination as to whether a left shoulder disability is 
related to service requires competent evidence.  In that 
regard, the Board notes that there is both positive and 
negative evidence that must be weighed.  Importantly, the 
Board notes that the appellant is competent to report his 
symptoms, as well as that he had shoulder symptomatology 
during service.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although he is competent to report that he 
experienced symptoms related to his left shoulder during 
service, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether his right shoulder disability is related to 
service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
competence and credibility are to be distinguished.  

Initially, the Board notes that while the appellant has 
stated that he frequently dislocated his shoulder during 
service, service medical records are negative for complaints 
or findings in regard to the left shoulder.  In that regard, 
the Board notes that the May 1982 service entrance 
examination report shows that the upper extremities were 
normal, as does a February 1985 report of examination.  
Significantly, the November 1986 separation examination 
report shows that the upper extremities were normal, and on 
the accompanying medical history, he specifically denied 
having or having had a painful or trick shoulder.  

Post service records include a July 1996 record noting left 
shoulder recurrent anterior shoulder dislocation and 
complaints of left should trauma, and a December 2001 VA 
treatment record reflecting an impression of multi joint 
arthritis problems secondary to old injuries of both 
shoulders, with a little bit of inferior spurring noted on x-
ray examination of the left shoulder.  

The Board notes that while the March 2002 VA examiner noted 
that joint pains seemed to be secondary to the trauma he 
suffered as a football player and otherwise, the opinion does 
not relate a left shoulder disability to service.  Rather, 
the December 2003 VA examiner noted that while the appellant 
had shoulder instability, and that such had led to 
degenerative joint disease, noted to be a known complication 
of recurrent dislocation, there was no record of treatment 
for shoulder problems during service, and concluded that the 
shoulder instability was not directly related to service.  
The Board notes that while a July 2004 opinion to the effect 
that the left shoulder disorder was related to service is of 
record, in an addendum, that examiner restated his opinion, 
stating that it was not at least as likely as not that the 
left shoulder disability was related to service.  In so 
doing, the examiner noted discrepancies between the history 
obtained from the appellant versus documentation in the 
claims file.  

To the extent that any examiner, to include the December 2001 
VA examiner, has noted a history of shoulder dislocation in 
service, such is a mere transcription of lay history.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board notes that an opinion based on an 
inaccurate factual premise is of diminished probative value, 
and in that regard, while an August 2004 examiner opined that 
it was "reasonable" to add a left shoulder disorder to his 
service-connected benefits, such opinion does not establish a 
relationship between current left shoulder disability and 
service.  

In addition, to the extent that it has been asserted that the 
examiners who performed the examinations are incompetent 
and/or that the reports of examination are inadequate, to 
include in correspondence received with the December 2004 VA 
Form 646, the Board notes that the appellant has presented no 
evidence that the examiners are incompetent or that the 
examination was not thorough or complete.  

In this case, in addition to the negative service medical 
records, to include the appellant's specific denial of 
shoulder complaints at separation, which tends to establish 
no chronic left shoulder disorder during service, the medical 
evidence in the file lacks any indication of continuity of 
symptomatology or of any complaints/treatment for his left 
shoulder following discharge in 1986 and until the 1990s.  In 
essence, the appellant's assertions of continuity and 
chronicity of the condition claimed in this appeal are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  The normal findings at separation coupled with the 
absence of a diagnosis or treatment for years after service 
is probative evidence against the claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has accorded more probative value to the competent 
medical opinions to the effect that a left shoulder disorder 
is not related to service.  The examiners reviewed the claims 
file, and the examiners provided a rationale for the 
opinions.  The Board finds the competent medical opinions 
that are consistent with the record to be far more probative 
than the appellant's unsupported lay statements in regard to 
causation, and more probative than any opinions based on a 
reported history.  Thus, the Board finds that the competent 
and credible evidence establishes that a left shoulder 
disorder was not manifest in service and that arthritis was 
not shown during service or within the initial post-service 
year.  

In regard to secondary service connection for a left shoulder 
disorder, the Board notes that except as provided in 38 
C.F.R. § 3.300(c), disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2007).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in order to warrant service 
connection on a secondary basis for a left shoulder 
disability, the evidence must show that the appellant's 
service-connected disabilities either caused or aggravated 
the right shoulder disability.

The Board finds that the competent evidence establishes that 
the appellant's left shoulder disorder is not related to a 
service-connected disability, to include the use of crutches 
as a result of his service-connected knee disabilities.  More 
specifically, while a November 2003 opinion to the effect 
that deterioration of arthritic problems in his shoulders is 
due to long-term repeated episodes of crutch usage because of 
his knee disability and that the shoulder disorder has been 
aggravated by long-term crutch usage in the past, the 
December 2003 VA examiner stated the appellant's use of 
crutches for the service-connected knee conditions was less 
than likely to have caused or aggravated the shoulder 
problems, noting that the crutches were used in 1998 for a 
period of time that was certainly less than that claimed by 
the appellant; that his shoulder problems did not become 
severe until the mid-90s by history, and surgery was not done 
until 1998.  The examiner added that the history provided by 
the appellant and the medical record indicated a total of 
anywhere from seven to fifteen months on crutches following 
his knee surgeries, and after that he used crutches only 
briefly and intermittently, with no prolonged use of 
crutches.  The Board notes that any opinion based on an 
inaccurate factual premise is of diminished probative value.  

In addition, the December 2003 examiner stated that he was 
not aware of any medical literature that showed that crutches 
contributed to shoulder instability, and noted that he had 
never had a patient who had developed shoulder instability or 
degenerative joint disease as a result of using crutches.  
The examiner added that there were no medical records 
indicating that the appellant was using crutches when his 
shoulder problems appeared.  

To the extent that the July 2004 VA examiner initially opined 
that the left shoulder disorder was related to service, the 
Board notes that in an addendum dated later that same month, 
the examiner restated his opinion, and in doing so, concluded 
that it was not at least as likely as not that the left 
shoulder was related to service, noting discrepancies between 
the history obtained from the appellant versus the 
documentation in the claims file.  In this case, the Board 
finds that the competent, probative, and objective evidence 
establishes that a left shoulder disorder is not related to 
service or a service-connected disability.  

In sum, a chronic left shoulder disorder was not manifest in 
service, arthritis of the left shoulder was not shown during 
service or within the initial post-service year, and a left 
shoulder disorder is not related to service or a service-
connected disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


Left Ankle

The appellant asserts that he is entitled to service 
connection for a left ankle disorder.  The Board notes that 
in order to establish service connection, the evidence must 
show that the appellant had a chronic disability due to 
disease or injury related by competent evidence to service.  

A determination as to whether a left ankle disability is 
related to service requires competent evidence.  In that 
regard, the Board notes that the appellant is competent to 
report his symptoms, and a left ankle complaint is documented 
in service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although he is competent to report that he 
experienced left ankle symptoms in service, the Board finds 
that his opinion alone does not provide a sufficient basis 
upon which to make a determination as to whether his left 
ankle disability is related to service.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board notes that competence and credibility are to be 
distinguished.  

The May 1982 service entrance examination report shows that 
the lower extremities were normal.  A May 1983 record 
reflects complaints of a tender left Achilles area, noted to 
otherwise be normal, and the assessment was ankle strain.  A 
February 1985 report of examination shows that the lower 
extremities were normal.  The Board notes that findings in 
regard to the lower extremities at separation in November 
1986 pertained to the meniscus, not the left ankle.  

Post service records include a December 2001 VA treatment 
record reflecting an impression of multi joint arthritis 
problems secondary to old injuries to both ankles, and a 
March 2002 VA treatment record noting a history of ankle 
injuries over the years playing football and of having 
twisted his ankle on uneven ground.  X-ray examination of the 
left ankle showed no fracture, dislocation or subluxation, 
and the report notes that that there was a small spur of the 
anterior aspects of the distal end of the tibia at the 
talotibial joint.  In addition, on VA examination in March 
2002, it was noted that left ankle joint pain seemed to be 
secondary to the trauma he suffered as a football player and 
otherwise, and an April 2002 VA treatment record notes his 
left ankle was three weeks post lateral reconstruction.  

The December 2003 VA examiner concluded that any left ankle 
disorder was not related to service, noting no ongoing left 
ankle problems following the one documented left ankle sprain 
during service, with no pertinent findings at separation.  
The examiner specifically stated that there was no chronic 
ankle disorder prior to the post service left ankle injury in 
2002, noting that the appellant was able to play sports in 
the 1990s without medical evidence of ankle problems.  The 
Board notes that while a July 2004 opinion to the effect that 
the left ankle disorder was related to service is of record, 
in an addendum, that examiner restated his opinion, stating 
that it was not at least as likely as not that the left ankle 
disability was related to service.  In so doing, the examiner 
noted discrepancies between the history obtained from the 
appellant versus documentation in the claims file, and that 
there was no chronicity following the ankle sprain in 
service.  

To the extent that any examiner, to include the September 
2003 examiner, noted a history of serial sprains in service, 
such is a mere transcription of lay history.  Such 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board notes that there is one documented left 
ankle sprain in service, and while an August 2004 examiner 
opined that it was "reasonable" to add a left ankle injury 
to his service-connected benefits, such does not establish 
service connection.  

In addition, to the extent that it has been asserted that the 
examiners who performed the examinations are incompetent 
and/or that the reports of examination are inadequate, to 
include in correspondence received with the December 2004 VA 
Form 646, the Board notes that the appellant has presented no 
evidence that the examiners are incompetent or that the 
examination was not thorough or complete.  

In this case, in addition to the normal separation 
examination report, the medical evidence in the file lacks 
any indication of continuity of symptomatology or of any 
complaints/treatment for his left ankle following discharge 
in 1986 and until the 2000s.  In essence, the appellant's 
assertions of continuity and chronicity of the condition 
claimed in this appeal are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  The normal findings 
at separation coupled with the absence of a diagnosis or 
treatment for years after service is probative evidence 
against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has accorded more probative value to the competent 
medical opinions to the effect that a left ankle disorder is 
not related to service.  The examiners reviewed the claims 
file, and the examiners provided a rationale for the 
opinions.  The Board finds the competent medical opinions 
that are consistent with the record to be far more probative 
than the appellant's unsupported lay statements.  Thus, the 
Board finds that the competent and credible evidence 
establishes that a left ankle disorder was not manifest in 
service and that arthritis was not shown during service or 
within the initial post-service year.  

In sum, a chronic left ankle disability was not manifest in 
service, arthritis of the left ankle was not shown during 
service or within the initial post-service year, and a left 
ankle disability is not related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Increased Rating

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings at different times, based on facts found, 
will also be considered.  Hart v. Mansfield, 21 Vet App 505 
(2007).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Right Knee

Initially, the Board notes that the appellant filed a claim 
for an increased rating in December 2001 for his service-
connected right knee disability, rated as 20 percent 
disabling (since 1986), and in July 2003, he stated that he 
had undergone right knee surgery.  An August 2003 rating 
decision reflects that the AOJ assigned a temporary total 
evaluation from July 23, 2003 under 38 C.F.R. § 4.30, and a 
20 percent evaluation was assigned from September 1, 2003 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the AOJ 
did not determine that there had been improvement, such is 
not contemplated in association with an evaluation based on 
38 C.F.R. § 4.30.  See 3.105(e).  In this case, a type of 
staged rating was assigned to reflect convalescence.  38 
C.F.R. § 4.30.  The temporary total evaluation was assigned 
without regard to the other provisions of the rating schedule 
and such rating was followed by a schedular evaluation.  See 
also Hart v. Mansfield, 21 Vet App 505 (2007) (separate 
ratings can be assigned for separate periods of time, based 
on the facts found).  

As reflected in correspondence received from the appellant's 
representative, in July 2008, the appellant asserts his right 
knee disability warrants a separate rating for arthritis.  We 
agree.  

As noted above, service-connected limitation of motion and 
instability of the knee may be rated separately under 
Diagnostic Codes 5010 and 5257.  A separate rating for 
arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  In addition, flexion and 
extension may be separately rated.  VAOPGCPREC 9-2004.

In this case, while the December 2003 VA examiner noted only 
an estimated loss of 15 degrees of flexion during flare-ups, 
and range of motion was 0 to 115 degrees on VA examination in 
July 2004, and 0 to 140 degrees on VA examination in January 
2008, x-ray examination conducted in association with the 
January 2008 VA examination showed degenerative joint disease 
of the right knee with pain on motion.  Consequently, the 
Board finds that a separate 10 percent rating for arthritis 
of the right knee is warranted under Diagnostic Code 5261-
5010.  

The Board finds that a rating in excess of 10 percent for 
arthritis is not warranted and a higher rating under 
Diagnostic Code 5257 is not warranted.  In regard to 
Diagnostic Code 5257, the Board notes that on VA examination 
in March 2002, no episodes of dislocations or subluxations 
were noted in regard to the knee, and the right knee was 
noted to have four ligaments intact on stress testing.  In 
addition, on VA examination in July 2004, the right knee was 
noted to be normal in regard to instability, and anterior and 
posterior drawer tests were normal.  In addition, on VA 
examination in January 2008, while complaints of giving way 
and instability were noted, on examination no instability was 
specifically noted, and there was no locking, effusion or 
dislocation.  Regardless, the AOJ has continuously rated the 
right knee under Diagnostic Code 5257 since 1986 and we will 
not disturb that rating at this time.  Clearly, however, a 
rating in excess of 20 percent, which is assigned for 
moderate instability or subluxation under Diagnostic Code 
5257 is not warranted in this case.  

The Board notes that the appellant is competent to report his 
symptoms and that he is worse.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In this case, the Board has accorded more probative 
value to the objective findings of the medical experts in 
regard to the degree of impairment due to the right knee 
disability.  

The March 2002 VA examiner noted no pain on flexion and 
extension, noting reasonably good range of motion in the 
knee, and added that the appellant performed ten half squats, 
after which he had a loss of about 15 percent squat strength 
and additional fatigue.  No further loss of coordination was 
noted.  In addition, the January 2008 examination report 
notes no abnormal weight bearing and full range of motion.  
These findings clearly show that a higher rating is not 
warranted based on limitation of motion, and a higher rating 
on either extension or flexion is not warranted.  Even 
considering his complaints of pain, the appellant does not 
have actual limitation or the functional equivalent of 
flexion to 30 degrees or extension to 15 degrees.  As 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, a 
higher rating cannot be assigned under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 contemplates 
a noncompensable evaluation with limitation of knee extension 
to 5 degrees, a higher evaluation cannot be assigned under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  As the right 
knee is not compensable under either Code 5260 or Code 5261, 
separate ratings are not in order.

In reaching this determination, the Board has specifically 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2007).  The evidence reflects 
periarticular pathology productive of painful motion, 
warranting a separate rating for arthritis, but not a rating 
in excess of 10 percent based on the actual range of motion 
or the functional equivalent of limitation of motion.  While 
there is evidence of excess fatigability, incoordination, 
and/or weakness in the right knee, the Board finds that the 
10 percent disability evaluation herein assigned for 
arthritis contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2007).  The Board notes that while a December 2003 statement 
from his employer notes that the essential function of his 
position could only be accomplished by crawling, kneeling, 
bending, climbing, carrying, repetitive move above the 
shoulders, and a January 2004 statement from his employer 
indicates that he was unable to continue in his present 
occupation, the April 2004 VA examiner attributed such to the 
severe arthritic process not only in his knees, but also in 
his shoulders and feet, for which he is not service 
connected.  The Board notes that the December 2003 VA 
examination report notes no weakness of the knee, flexion was 
to 115 degrees with full extension on VA examination in July 
2004, and the January 2008 VA examiner specifically noted no 
additional limitation of motion on repetitive use.  In 
addition, as noted, the appellant's right knee disability has 
also been assigned a separated 20 percent rating under 
Diagnostic Code 5257.  

In addition, to the extent that it has been asserted that the 
examiners who performed the examinations are incompetent 
and/or that the reports of examination are inadequate, to 
include in correspondence received with the December 2004 VA 
Form 646, the Board notes that the appellant has presented no 
evidence that the examiners are incompetent or that the 
examination was not thorough or complete.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 20 percent for subluxation or 
instability or a rating in excess of the separate 10 percent 
rating herein assigned for arthritis, or a higher rating 
under any other applicable Diagnostic Code.  The Board notes 
that the January 2008 VA examination report notes no 
ankylosis, no loss of bone or part of a bone, and that the 
meniscus was not absent.  

Lastly, the Board notes that knee scars were noted to be well 
healed on VA examination in December 2003, and all knee scars 
were noted to be well healed, nontender, and nonadherent, and 
the skin was noted to color without keloid formation on VA 
examination in January 2008.  Thus, the Board finds a 
separate evaluation for any scar on the right knee is not 
warranted.  

The evidence is in favor of a separate 10 percent rating for 
right knee degenerative joint disease.  The preponderance of 
the evidence is against a rating in excess of 10 percent for 
right knee degenerative joint disease and against a rating in 
excess of 20 percent for right knee internal derangement, 
status post anterior cruciate ligament repair and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal are granted, in part.  

Left Knee

As reflected in an August 2006 rating decision, a 20 percent 
evaluation for left knee internal derangement, status post 
anterior cruciate ligament reconstruction has been assigned 
under Diagnostic Code 5257, and a separate 10 percent rating 
for left knee degenerative joint disease has been assigned 
under Diagnostic Codes 5261-5010.  The appellant is seeking 
higher ratings.  In that regard, the Board notes that 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Hart v. Mansfield, 21 
Vet App 505 (2007).  

In this case, the Board finds that a rating in excess of 10 
percent for left knee degenerative joint disease is not 
warranted and a higher rating for left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, is not warranted.  In regard to instability 
or subluxation, the Board notes that the March 2002 VA 
examination report notes laxity of the left anterior cruciate 
ligament and of the right and left lateral ligament of the 
left knee.  On VA examination in December 2003, laxity was 
specifically noted to be mild on drawer testing, and it was 
noted that the collateral ligaments were stable.  In 
addition, while the July 2004 VA examiner noted instability 
of the left knee with a 5 mm movement as to the posterior 
cruciate ligament, with notation of a 20 percent loss of 
mobility due to the left knee disability, the January 2008 VA 
examiner specifically stated that left knee instability was 
mild.  Thus, the Board finds that the competent evidence 
establishes that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5257.  The Board notes that 
under Diagnostic Code 5257, a 20 percent rating is assigned 
to reflect moderate instability or subluxation.  

The Board notes that the appellant is competent to report his 
symptoms and that he is worse.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In this case, the Board has accorded more probative 
value to the objective findings of the medical experts in 
regard to the degree of impairment due to the left knee 
disability.  

In regard to limitation of motion, on VA examination in July 
2004 flexion was to 112 degrees and there was full extension, 
and in January 2008, there was full range of motion from 0 to 
140 degrees, and no abnormal weight bearing was noted.  These 
findings clearly show a higher rating is not warranted based 
on limitation of motion, and a higher rating on either 
extension or flexion is not warranted.  Even considering his 
complaints of pain, the appellant does not have actual 
limitation or the functional equivalent of flexion to 30 
degrees or extension to 15 degrees, and thus, a higher rating 
is not warranted under Diagnostic Codes 5260 and 5261.  The 
Board has also considered whether separate ratings may be 
assigned under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  As the left knee is not compensable under either 
Code 5260 or Code 5261, separate ratings are not in order.

In reaching this determination, the Board has specifically 
considered DeLuca; and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  
The evidence reflects periarticular pathology productive of 
painful motion.  An evaluation in excess of 10 percent, 
however, is not warranted based on the actual range of motion 
or the functional equivalent of limitation of motion.  The 
Board notes that on VA examination in December 2003, the 
examiner estimated an approximate loss of 15 degrees of 
flexion during flare-ups, it was noted that in a seated 
position, there was no objective evidence or complaints of 
pain with flexion or extension.  While complaints of pain in 
the knee joints were noted with getting into a full squat, 
the report notes he was able to get into the position 
repeatedly without objective evidence of pain, and no 
evidence of additional loss of motion or pain, weakness, 
incorrdination or fatigability with repeated use.  The Board 
finds that the 10 percent disability evaluation herein 
assigned for arthritis contemplates impairment in earning 
capacity, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2007).  The Board notes that a December 2003 
statement from the appellant's employer notes that the 
essential function of his position could only be accomplished 
by crawling, kneeling, bending, climbing, carrying, and 
repetitive movement above the shoulders and a January 2004 
statement from the appellant's employer indicates that he was 
unable to continue in his present occupation, the April 2004 
VA examiner attributed such to the severe arthritic process 
not only in his knees, but also in his shoulders and feet, 
for which he is not service connected.  The Board notes that 
the January 2008 VA examiner specifically noted no additional 
limitation of motion of the knee on repetitive use.  As 
noted, the appellant's left knee disability has also been 
assigned a separated 20 percent rating under Diagnostic Code 
5257.  

In addition, to the extent that it has been asserted that the 
examiners who performed the examinations are incompetent 
and/or that the reports of examination are inadequate, to 
include in correspondence received with the December 2004 VA 
Form 646, the Board notes that the appellant has presented no 
evidence that the examiners are incompetent or that the 
examination was not thorough or complete.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 20 percent for subluxation or 
instability or a rating in excess of the separate 10 percent 
rating assigned for arthritis, or a higher rating under any 
other applicable Diagnostic Code.  The Board notes that the 
January 2008 VA examination report notes no ankylosis, no 
loss of bone or part of a bone, and that the meniscus was not 
absent.  

Lastly, the Board notes that the March 2002 VA examination 
report notes that knee scars were well healed, white in 
color, and beginning to blend with his skin, and no adherence 
or loss of tissue was noted.  In addition, knee scars were 
noted to be well healed on VA examination in December 2003.  
While muscular atrophy was noted around a left knee scar on 
VA examination in July 2004, such is contemplated in the 
rating based on limitation and consideration of Deluca.  
Significantly, all knee scars were noted to be well healed, 
nontender, and nonadherent, and the skin was noted to color 
without keloid formation on VA examination in January 2008.  
Thus, the Board finds that a separation evaluation for any 
scar on the left knee is not warranted.  

Lastly in regard to the knees, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007) is in order.  
The evidence failed to show that the appellant's knee 
disabilities have in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  As noted, the 
January 2004 statement from the appellant's employer 
indicates that he was unable to continue in his present 
occupation.  There is no competent evidence to the effect 
that he is unemployable, however.  The April 2004 VA examiner 
attributed his employment status to the severe arthritic 
process not only in his knees, but also in his shoulders and 
feet, for which he is not service connected.  There is no 
competent evidence of marked interference with employment due 
solely to the service-connected knee disabilities.  

III.  TDIU

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the appellant's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the appellant unemployable without 
regard to either his advancing age or the presence of any 
nonservice-connected disorders.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the appellant is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993). 

The appellant has herein been assigned a 10 percent 
evaluation for right knee degenerative joint disease.  His 
other service-connected disabilities consist of right knee 
internal derangement, status post anterior cruciate ligament 
repair, rated as 20 percent disabling, left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, rated as 20 percent disabling, left knee 
degenerative joint disease, rated as 10 percent disabling, 
and left ulnar styloid fracture, rated as 0 percent 
disabling.  Thus, the service-connected disabilities do not 
meet the percentage prerequisite provided in 38 C.F.R. § 
4.16(a) for consideration of entitlement to TDIU.  

The Board notes that where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the appellant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and consideration 
is given to the appellant's background,  including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Such a referral is not warranted.  

The record does not contain a competent opinion which 
attributes unemployment to his service-connected disabilities 
alone.  Rather, the July 2004 VA examiner specifically stated 
that the appellant was employable in some sedentary work, 
such as a desk job, because his service-connected knee 
disabilities only hindered him from manual labor like 
crawling, carpentry, cement labor, maintenance, etc.  

In addition, to the extent that it has been asserted that the 
examiners who performed the examinations are incompetent 
and/or that the reports of examination are inadequate, to 
include in correspondence received with the December 2004 VA 
Form 646, the Board notes that the appellant has presented no 
evidence that the examiners are incompetent or that the 
examination was not thorough or complete.  

In addition, while a January 2004 statement from the 
appellant's employer indicates that he was unable to continue 
in his present occupation, noting that the essential function 
of his position could only be accomplished by crawling, 
kneeling, bending, climbing, carrying, and repetitive 
movement above the shoulders, he is only service connected 
for the knee disabilities, not the upper extremities.  The 
April 2004 VA examiner attributed his arthritic process not 
only in his knees, but also to his shoulders and feet, the 
appellant is not service connected for arthritis of the 
shoulder or feet, and as noted, the appellant does not meet 
the percentage requirements for a TDIU and thus, the 
assertions by the appellant's representative, in July 2008, 
in regard to 38 C.F.R. § 4.16 and disabilities affecting the 
whole body system are impertinent.  

The Board notes that while a September 2003 VA treatment 
record notes that his job, which involved heavy physical 
activity, was under significant jeopardy because he needed to 
restrict his activities substantially because of his 
arthritic change, there is no competent opinion that he is 
unemployable and the evidence does not support a conclusion 
that the service-connected disabilities, alone, would prevent 
the appellant from securing or following a substantially 
gainful occupation.  The Board finds that a referral for 
extraschedular consideration is not warranted.

The preponderance of the evidence is against the claimed and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a left ankle disorder is denied.  

A rating in excess of 20 percent for right knee internal 
derangement, status post anterior cruciate ligament repair is 
denied.  

A separate 10 percent rating for degenerative joint disease 
of the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits..

A rating in excess of 20 percent for left knee internal 
derangement, status post 


anterior cruciate ligament reconstruction, is denied.  

A rating in excess of 10 percent for left knee degenerative 
joint disease is denied.  

TDIU is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


